Case: 15-50525      Document: 00513493371         Page: 1    Date Filed: 05/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50525
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 5, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DAVID RAMAYO PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CR-985-1


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       David Ramayo Perez, federal prisoner # 61202-180, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s grant of his
motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2). By moving
to proceed IFP, Perez challenges the district court’s certification decision that
his appeal was not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997). Our inquiry is limited to whether Perez has demonstrated good


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50525     Document: 00513493371    Page: 2   Date Filed: 05/05/2016


                                 No. 15-50525

faith by raising any nonfrivolous issue. Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983).
      In 2010, Perez pleaded guilty to aiding and abetting the distribution of
five kilograms or more of a mixture or substance containing a detectable
amount of cocaine.      The district court sentenced Perez to 121 months of
imprisonment. Pursuant to § 3582(c)(2), and in light of Amendment 782 of the
Sentencing Guidelines, Perez moved for a reduction of sentence. The district
court granted Perez’s § 3582(c)(2) motion and reduced his sentence to the
statutory minimum sentence of 120 months.
      Perez argues that he is entitled to the full benefit of Amendment 782 and
that his sentence should have been reduced to 97 months, the bottom of the
amended guidelines range.
      Section 3582(c)(2) permits a district court to reduce a sentence that was
“based on a sentencing range that has subsequently been lowered by the
Sentencing Commission.” United States v. Doublin, 572 F.3d 235, 237 (5th Cir.
2009).   Perez’s argument has no merit because the district court lacked
authority to reduce his sentence below the 10-year statutory minimum. See
United States v. Carter, 595 F.3d 575, 578–81 (5th Cir. 2010); see also 21 U.S.C.
§ 841(b)(1)(A)(ii) (2010).
      Perez fails to demonstrate a nonfrivolous issue for appeal. Accordingly,
his motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                       2